Exhibit 10.5

[FORM OF EMPLOYEE STOCK APPRECIATION RIGHTS AWARD AGREEMENT (PERFORMANCE)]

STOCK APPRECIATION RIGHTS AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG,
INC., 2004 OMNIBUS INCENTIVE COMPENSATION PLAN effective as of [DATE], between
DreamWorks Animation SKG, Inc. (the “Company”), a Delaware Corporation, and
[NAME OF EMPLOYEE].

This Stock Appreciation Rights Award Agreement (the “Award Agreement”) sets
forth the terms and conditions of an award (the “Award”) of stock appreciation
rights (“SARs”) that are granted to you under the DreamWorks Animation SKG,
Inc., 2004 Omnibus Incentive Compensation Plan (the “Plan”). The number of SARs
subject to this Award is [NUMBER OF SARS], at a price per Share of
$[            ] (the “Exercise Price”). A SAR constitutes an unfunded and
unsecured promise of the Company to deliver (or cause to be delivered) to you,
subject to the terms of this Award Agreement, whole shares of the Company’s
Class A Common Stock, $0.01 par value (a “Share”), at the time such SAR vests
and is exercised, as provided herein, equal in value to the excess, if any, of
the Fair Market Value per Share over the Exercise Price per Share of the SAR.
(Fractional shares will not be delivered and the number of Shares to be
delivered upon any exercise by you of SARs subject to this Award shall be
rounded down to the nearest whole Share.) Until such delivery, you have only the
rights of a general unsecured creditor and no rights as a shareholder of the
Company.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern; provided, however, that,
notwithstanding the foregoing, it is understood that the provisions of
Section 6(e)(vi)(D) of the Plan, including but not limited to the concept of
“negative discretion” shall not be applicable to the SARs. In the event of any
conflict between the terms of this Award Agreement and the terms of any
individual employment agreement between you and the Company or any of its
Affiliates (an “Employment Agreement”), the terms of your Employment Agreement
will govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Determination Date” means the date during the first quarter of [DATE], as
determined by the Committee, on which the Committee determines whether
Performance Goals with respect to the Performance Period have been achieved.

“Performance Period” means the period from [DATE] to [DATE].



--------------------------------------------------------------------------------

SECTION 3. Vesting and Exercise. (a) Performance-Based Vesting. Except as
otherwise provided in your Employment Agreement, the vesting of your rights with
respect to the SARs is contingent on the attainment of performance goals to be
established by the Committee (the “Performance Goals”), and such Performance
Goals will be set forth on Exhibit A to this Award Agreement once established by
the Committee. Accordingly, unless otherwise provided in your Employment
Agreement, your rights with respect to SARs subject to this Award Agreement will
not become vested on the Determination Date unless the Committee determines that
the Performance Goals with respect to the Determination Date have been attained.
Furthermore, pursuant to Section 4 and except as otherwise provided in your
Employment Agreement, in order for your rights with respect to any SARs to
become vested on the Determination Date, you must be employed by the Company or
an Affiliate on the Determination Date. In addition, if the Committee determines
that target performance goals have been exceeded during the Performance Period,
the Committee may, but is not obligated to, make additional grants of equity or
non-equity based compensation to you.

(b) Exercise of SARs. SARs, to the extent that they are vested, may be
exercised, in whole or in part (but not for fractional SARs), by delivery
pursuant to the Company’s SARs exercise program currently administered by Smith
Barney Citigroup Global Markets, Inc. (or such successor arrangement established
by the Company) of a written or electronic notice, complying with the applicable
procedures established by the Committee or the Company, stating the number of
SARs that are thereby exercised. The notice shall be signed by you or any other
person then entitled to exercise the SARs. Upon exercise, the Company shall
deliver to you or your legal representative the number of Shares (rounded down
to the nearest whole Share) equal to (x) (A) the excess, if any, of the Fair
Market Value per Share on the exercise date over the Exercise Price per Share of
the SAR, multiplied by (B) the number of SARs being exercised pursuant to such
notice, divided by (y) the Fair Market Value per Share on the exercise date.
Notwithstanding the foregoing, unless the Committee determines otherwise and
except as otherwise provided in your Employment Agreement, unexercised SARs
expire (i) automatically on the date of your termination of employment for Cause
(as defined in your Employment Agreement or, if your Employment Agreement does
not contain a definition of Cause, as determined by the Company) or (ii) 90 days
after your termination of employment for any reason other than Cause; provided
that all SARs will automatically expire on the tenth anniversary of this Award
Agreement.

SECTION 4. Forfeiture of SARs. Unless the Committee determines otherwise, and
except as otherwise provided in your Employment Agreement, if your rights with
respect to any SARs awarded to you pursuant to this Award Agreement have not
become vested prior to the date on which your employment with the Company and
its Affiliates terminates, your rights with respect to such SARs shall
immediately terminate, and you will be entitled to no further payments or
benefits with respect thereto. If, on the Determination Date, the Committee
determines in its sole discretion that your rights with respect to any SARs
under this Award Agreement remain unvested, your rights with respect to such
SARs shall immediately terminate, and you will be entitled to no further
payments or benefits with respect thereto.

SECTION 5. Voting Rights; Dividend Equivalents. Prior to the date on which your
rights with respect to a SAR have become vested and you exercise such SAR, you
shall not be entitled to exercise any voting rights with respect to such SAR or
any Shares with respect thereto, and shall not be entitled to receive dividends
or other distributions with respect thereto.

 

2



--------------------------------------------------------------------------------

SECTION 6. Non-Transferability of SARs. Unless otherwise provided by the
Committee in its discretion, SARs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of a SAR in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares pursuant to Section 3(b) is conditioned on satisfaction of any applicable
withholding taxes in accordance with Section 9(d) of the Plan. In the event that
there is withholding tax liability in connection with the exercise of a SAR, you
may satisfy, in whole or in part, any withholding tax liability by having the
Company withhold from the number of Shares you would be entitled to receive
pursuant to the exercise of the SARs, a number of Shares having a Fair Market
Value equal to such withholding tax liability.

(b) Consents. Your rights in respect of the SARs that are subject to this Award
are conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may reasonably determine to be necessary or
advisable (including, without limitation, your consenting to the Company’s
supplying to any third-party recordkeeper of the Plan such personal information
as the Committee deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. Subject to the terms of your Employment
Agreement, the Committee shall have full and plenary discretion with respect to
any actions to be taken or determinations to be made in connection with this
Award Agreement, and its determinations shall be final, binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware.
You and the Company further agree that service of any process, summons, notice
or

 

3



--------------------------------------------------------------------------------

document by U.S. registered mail to the other party’s address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 10(a). You and the Company irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Award Agreement or the Plan in (A) the United States District Court
for the District of Delaware or (B) the courts of the State of Delaware, and
hereby and thereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel or other advisors (provided
that such counsel or other advisors agree not to disclose any such information
other than as necessary to the prosecution or defense of the dispute).

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

If to the Company:   

DreamWorks Animation SKG, Inc.

1000 Flower Street

Glendale, California 91201

Attention: General Counsel

Telecopy :

If to you:    [NAME/ADDRESS OF EMPLOYEE] with a copy to:   

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.

SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,

 

4



--------------------------------------------------------------------------------

cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and the SARs shall be subject to
the provisions of Section 7(c) of the Plan).

SECTION 14. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

DREAMWORKS ANIMATION SKG, INC.,

 

by

 

 

    Name:     Title:

 

[NAME OF EMPLOYEE]

 

 

 

6